

116 HR 2018 IH: Equity for Disaster Victims Act of 2019
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



    I116th CONGRESS1st SessionH. R. 2018IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committees on Financial Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to allow small business concerns, homeowners, or nonprofit entities
			 to use certain Superstorm Sandy grant funds or other disaster assistance
			 received to repay certain disaster assistance provided by the Small
			 Business Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equity for Disaster Victims Act of 2019. 2.Use of certain Superstorm Sandy grant funds for repayment of certain disaster assistance provided by the Small Business AdministrationSection 7(f) of the Small Business Act (15 U.S.C. 636(f)) (relating to additional requirements for 7(b) loans) is amended by adding at the end the following new paragraph:
			
				(2)Superstorm Sandy CDBG–DR grant funds
					(A)In general
 (i)Loans to repair, rehabilitate, or replace real propertyA small business concern, homeowner, or nonprofit entity that received a loan pursuant to subsection (b)(1)(A) for the purpose of repairing, rehabilitating, or replacing real property damaged or destroyed by or as a result of Superstorm Sandy may receive Superstorm Sandy CDBG–DR grant funds only if such grant funds will be used to repay the principal and any interest accrued on the loan.
 (ii)Loans to refinance a mortgageA small business concern, homeowner, or nonprofit entity that received a loan pursuant to subsection (b)(1)(B) to refinance a mortgage or other lien against a home or business concern that was totally destroyed or substantially damaged by or as a result of Superstorm Sandy may receive Superstorm Sandy CDBG–DR grant funds only if the amount of such grant funds will be used to repay the amount received under such subsection (b)(1)(B).
 (iii)Additional disaster assistanceA small business concern, homeowner, or nonprofit entity that received additional disaster assistance pursuant to subsection (b)(9) for a loan described in clause (i) or the refinancing described in clause (ii) may receive Superstorm Sandy CDBG–DR grant funds only if such grant funds will be used—
 (I)to repay the principal and any interest accrued on a loan described in clause (i); or (II)to repay the amount received from a loan described in clause (ii).
 (B)DefinitionThe term Superstorm Sandy CDBG–DR grant funds means amounts made available by the Department of Housing and Urban Development under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in title X of the Disaster Relief Appropriations Act, 2013 (division A of Public Law 113–2; 127 Stat. 36) only for impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) due to Superstorm Sandy for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.)..
		3.Use of other disaster assistance for repayment of certain disaster assistance provided by the Small
 Business AdministrationSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following new paragraph:
			
 (16)Use of other disaster assistanceAs determined by the Administrator, a small business concern, homeowner, or nonprofit entity who receives assistance pursuant to any other law (except for assistance received pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)) to repair, rehabilitate, or replace real property damaged or destroyed by or as a result of a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) on or after the date of enactment of this paragraph may use such assistance to repay the principal and any interest accrued on a loan or the amount of other assistance received under this subsection..
 4.Treatment of fundsNotwithstanding the sixth and tenth provisos under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in title X of the Disaster Relief Appropriations Act, 2013 (division A of Public Law 113–2; 127 Stat. 37), to the extent that amounts are made available under such heading, the procedures preventing the duplication of benefits shall not apply with respect to such amounts used for the purposes of paragraph (2) of section 7(f) of the Small Business Act (15 U.S.C. 636(f)), as added by this Act.
		